DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 1 and 7 have been amended.  Claims 3-5 and 8-30 have been cancelled.  Claim 31 has been added.  Claims 1-2, 6-7, and 31 are pending and under examination.
Applicant's arguments, see lower p. 4, filed 22 August 2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive.  The 112 rejections of 1 June 2022 have been withdrawn. 
Applicant's arguments, see p. 5, filed 22 August 2022, with respect to the rejection of claims 1-7 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection under 103 are made in view of CN '144 and US '726.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102628144.  The Examiner has provided a machine translation of CN 102628144.  The citation of the prior art in this rejection refers to the machine translation.
Regarding claim 1,
	CN '144 discloses a carbide-free bainite (abstract) and retained austenite [0026] steel comprising with compositions that have a yield strength of above 1000 MPa (abstract).  These compositions overlap with the instantly claimed composition (see the comparative table below, all values in wt%).
Element
Claim 1
CN '144
Overlap
C
≤0.4
0.26-0.35
0.26-0.35
Si
≥1.0
0.9-1.6
1.0-1.6
Mn
0.2-1.0
0.1-0.8
0.2-0.8
Mo
0.4-0.8
0.1-0.4
0.4
Fe
Balance
Balance
Balance


	CN '144 does not expressly state that their steel has "a uniform ductility, a desired total elongation and hole-expansion ratio, a desired level of weldability and an austenite stability designed to have an austenite start temperature Msσ to be equal to an application temperature in range from about 50°C to -50°C" as recited in claim 1.
	However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01 (I).
The prior art product of CN '144 may selected to have an identical structure (i.e., a carbide-free bainite and retained austenite steel) with an identical composition as shown above.
	Therefore, a prima facie case of obviousness has been established.

Regarding claim 2,
	Claim 2 is a product by process claim, as it requires the steel of claim 1 to be processed with a cooling and partitioning treatment.  The method of manufacturing the steel of CN '144 is natural air cooling from austenization [0024] followed by tempering at 200-350°C for 60-90 min and air cooling [0025].
Per MPEP 2113 (I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
The structure implied by the process steps is one of a carbide-free bainite and retained austenite steel.  These features are already recited in claim 1 and are disclosed in CN '144 as discussed above.  Thus, the product of the prior art is the same as the product-by-process of instant claim 2.
Therefore, a prima facie case of anticipation or obviousness has been established.

Regarding claims 6 and 7,
	CN '144 is silent as to the carbon concentration in austenite being in a range of about 1.0-1.8 wt% and the austenite start temperature Msσ being about 5°C or about -20°C.  
	However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01 (I).
	The prior art product of CN '144 may have an identical structure (i.e., a carbide-free bainite and retained austenite steel) with an identical composition as shown above.
	Therefore, a prima facie case of obviousness has been established.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102628144 in view of US 2013/0192726.
	CN '144 discloses a carbide-free bainite (abstract) and retained austenite [0026] steel comprising with compositions that have a yield strength of above 1000 MPa (abstract).
	CN '144 does not disclose a Cr range of 0.1-0.3 wt%, but rather discloses a Cr range of 0.5-1.2 wt% [0019].  The Cr in CN '144 is present to reduce austenite decomposition speed and improve hardenability while also not being so high as to reduce elongation [0019].
	US '726 teaches for a similar bainite steel (abstract) that Cr in amounts above 0.05 wt% stabilize retained austenite and improving hardenability while amounts above 1.0 wt% are not economical [0043].
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to substitute the amount of Cr in CN '144 for the amount of Cr in US '726.  This constitutes a simple substitution of one known element (0.5-1.2 wt% Cr) for another (0.05-1.0 wt% Cr) to obtain predictable results (formation of a bainite steel); see MPEP 2143(I)(B).

These composition of the obvious combination of CN '144 and US '726 overlap with the instantly claimed composition (see the comparative table below, all values in wt%).
Element
Claim 1
CN '144+US '726
Overlap
C
≤0.4
0.26-0.35
0.26-0.35
Si
≥1.0
0.9-1.6
1.0-1.6
Mn
0.2-1.0
0.1-0.8
0.2-0.8
Cr
0.1-0.3
0.05-1.0
0.1-0.4
Fe
Balance
Balance
Balance


	The combination of CN '144 and US '726 does not expressly state that their steel has "a uniform ductility, a desired total elongation and hole-expansion ratio, a desired level of weldability and an austenite stability designed to have an austenite start temperature Msσ to be equal to an application temperature in range from about 50°C to -50°C" as recited in claim 1.
	However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01(I).
The prior art product of the combination of CN '144 and US '726 may selected to have an identical structure (i.e., a carbide-free bainite and retained austenite steel) with an identical composition as shown above.
	Therefore, a prima facie case of obviousness has been established.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738